DETAILED ACTION

                                                                 Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. Oath/Declaration
Oath/Declaration
2.	Oath and declaration filed on 8/31/2021 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/1/2020 and 8/18/2021 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Objections
4.     Claims 1-20 are objected to because of the following informalities: elements number should take out from the claim language such as example of claim 1, eye tracker (10) and a processor (20) and text (15) and display means (40) (i.e., elements number 10 ,20,15 and 40 should take out from claims language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.    Claims 11 -17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 11. Using phrase “ a reference target of a chart “ and “ for a number of repetitions”, presenting a stimulus image in one of the zones to the subject and the “ the subject is requested to remember which zone each stimulus image appeared and in what order” ; claim did not mention  what reference a chart and which zone each stimulus image appeared and using further phrase” look at the zone” did not explain look at zone and  using further phrase “  and further phrase “ subcortical processes “, with increased said amplitude of pupillary dilatation and “ a degree of compromise of executive processes” did not explain subcortical process and what a degree of compromise executive process. Using this phrase claim make indefinite.
Claims 12-17 depends on claim 11, inherently claims 12-17 indefinite.

Claim Rejections - 35 USC § 103
6.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel et al (2016/0022137 A1) in view of Vertegaal et al (2005/0175218 A1).
  
 Regarding claim 1, Wetzel discloses  (refer to figures 1 and 2) a  system for detecting one or more neurological disorders in a subject by measuring eye movements (paragraph 008);  measuring of eye movements performed while said subject is reading; system comprising a. an eye tracker (10) (paragraph 0027), configured to monitor eye movements of a subject 18 while the subjects reading a text  b. a processor (paragraph 0041), configured to receive data from said eye tracker (10) while subject is reading said text ; and c. a display means  configured to display a test report  received from said processor; wherein said processor (CPU , paragraph 0042) is further configured to analyze the eye-tracking data for evidence of one or more neurological disorders a detection (24)  of said one or more neurological disorders or a measure of cognitive performance of subject .  
Wetzel discloses all of the claimed limitations except general cognitive performance and to report, in test report and cognitive performance.
 Verteggal discloses general cognitive performance and to report, in test report and various cognitive performance (paragraph 0003).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide of teaching   Verteggal various cognitive performance in to the a system for detecting one or more neurological disorders in a subject by measuring eye movements Wetzel for the purpose of   controlling placement and routing the information from a computer, and keyboard or mouse to the device as taught by Wetzel (paragraph 0025). 

 Regarding claim 2,  combination of Wetzel et al  in view of Vertegaal et al  discloses  processor(CPU , paragraph 0042)  is further configured, upon receiving said eye-tracking data from said eye tracker, to a. count a total number of ocular fixations of a subject while reading the text; and b. if said total number of ocular fixations of a subject when reading is higher than for a control group, then report in said test report that a compromise in attentional processes is detected.  
 Regarding claim 3, combination of Wetzel et al  in view of Vertegaal et al  discloses   wherein  processor(CPU , paragraph 0042)   is further configured, upon receiving said eye-tracking data from said eye tracker, to a. count a number of forward ocular fixations of said subject while reading said text; and b. if said number of forward ocular fixations of said subject is lower than for said control group; and said number of ocular fixations of a subject when reading is higher than for said control group, then report in said test report [50] that compromises in working memory is detected.  
 Regarding claim 4, combination of Wetzel et al  in view of Vertegaal et al  discloses   wherein said processor (CPU , paragraph 0042)   is further configured, upon receiving said eye-tracking data from said eye tracker, to a. count a number of words that said subject fixated on only once while reading said text; and b. if said number of words that said subject fixated on only once is lower than for said control group, then report in said test report that a compromise in retrieval memory is detected.  
Regarding claim 5, combination of Wetzel et al  in view of Vertegaal et al  discloses      wherein  processor(CPU , paragraph 0042)    is further configured, upon receiving said eye-tracking data from said eye tracker, to a. count a number of multiple ocular fixations of said subject while reading said text; and b. if said number of multiple ocular fixations is higher than for said control group, then report in said test report that a compromise in executive processes is detected.  
 Regarding claim 6, combination of Wetzel et al  in view of Vertegaal et al  discloses      wherein processor  (CPU, paragraph 0042 )is further configured, upon receiving said eye-tracking data from said eye tracker, to a. compute an average saccade amplitude from one ocular fixation to a next ocular fixation; and b. if said average saccade amplitude from one ocular fixation to a next ocular fixation is lower than for said control group, then report in said test report that a compromise in executive processes is detected.  
 Regarding claim 7, combination of Wetzel et al  in view of Vertegaal et al  discloses      comprising a means for measuring a pupil diameter of said subject, wherein said processor is further configured to a. track said pupil diameter of said subject reading said text; and b. if said pupil diameter of said subject does not show a reduction as advancing in reading said text, then report in said test report that that a compromise in executive processes (CPU , paragraph 0042)is detected.  
 Regarding claim 8, Wetzel discloses  (refer to figures 1 and 2) a system for detecting one or more neurological disorders and to check cognitive performance in a subject by measuring eye movements and pupil behavior and applying an intelligent algorithm;  measuring of eye movements performed while  subject (18)  is reading;  system comprising: a. an eye tracker(10) (paragraph 0027),    eye tracker configured to monitor eye movements and pupil behavior of a subject 18 while the subject 18  is reading a text ; b. a processor (CPU , paragraph 0042),  processor configured to receive data from  eye tracker (10) while said subject  is reading said text  c. an intelligent algorithm for learning, identifying, typifying and classifying eye movements features in pathologies and within pathologies; and d. a display means,  display configured to display the output of  intelligent algorithm on a test report received from said processor ; wherein said processor is further configured to analyze and modeling the eye-tracking data for evidence of one or more neurological disorders and to report, in said test report , a detection (24) and classification of said one or more neurological disorders of subject  both, between and within pathologies. 
 Wetzel discloses all of the claimed limitations except general cognitive performance and to report, in test report and cognitive performance.
 Verteggal discloses general cognitive performance and to report, in test report and various cognitive performance (paragraph 0003).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide of teaching   Verteggal various cognitive performance in to a system for detecting one or more neurological disorders in a subject by measuring eye movements Wetzel for the purpose of   controlling placement and routing the information from a computer, and keyboard or mouse to the device as taught by Wetzel (paragraph 0025). 
 Regarding claim 9, combination of Wetzel et al  in view of Vertegaal et al  discloses  wherein  processor(CPU , paragraph 0042) is further configured, upon receiving  eye-tracking (10) data from eye tracker, to identify and classifying eye movement features and pupil behavior during reading the text providing an output of the classifier for reporting in the test report a subject's cognitive performance and/or pathological classification (i.e, the pathology that correspond to the subject because his/her eye movement features); and a value within the pathology (i.e., the level of cognitive, behavioral and biological compromise that the subject shows within a particular pathology).  
Regarding claim 18, combination of Wetzel et al  in view of Vertegaal et al  discloses  a method for detecting the presence of one or more neurological disorders or for measuring general cognitive performance in a subject by measuring eye movements of  subject;  measuring of eye movements performed while  subject is reading;  method comprising steps of: a. providing the system for detecting one or more neurological disorders ; b. receiving eye-tracking data(10)  and/or pupil diameter data of a subject while the subject is reading a text; wherein method further comprises steps of analyzing said eye-tracking data and/or pupil diameter data for evidence of one or more neurological disorders  and displaying a report of a detection of said neurological disorder(s) .  
 Regarding claim 19, combination of Wetzel et al in view of Vertegaal et al discloses further comprising steps of: a. counting a total number of ocular fixations of said subject while said subject is reading said text [420]; and b. if said total number of ocular fixations of said subject while reading said text is higher than for a control group, then reporting that a compromise in attentional processes is detected [460].  
 Regarding claim 20, combination of Wetzel et al  in view of Vertegaal et al  discloses  further comprising steps of: a. counting a total number of ocular fixations of said subject while said subject is reading said text ; b. counting a number of forward ocular fixations of said subject while said subject is reading said text ; and c. if said number of forward ocular fixations of said subject while reading said text is lower than for said control group; and said number of ocular fixations of a subject when reading is higher than for said control group, then reporting that a compromise in working memory is detected .  
Allowable Subject Matter
7.     Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.    The following is a statement of reasons for the indication of allowable subject matter:  wherein intelligent algorithm is configured to read at least one input, said input selected from a group consisting of: a. Index of total number of ocular fixations of a subject while reading the text. b. Index of forward ocular fixations of the subject while reading the text. c. Index of words that the subject fixated on only once while reading the text d. Index of multiple ocular fixations of the subject while reading the text e. Average saccade amplitude from one ocular fixation to a next ocular fixation f. Pupil diameter of the subject reading the text g. Index of blinks coming from the left eye, the right eye or from both eyes. h. Microsaccades' Factors of Form (FF): i. HEWI: shows the micro-saccade's height/width relationship. ii. AREA: shows the area of the rectangle in which the micro-saccade is inscribed. iii. LONG: is the longitude of the horizontal-vertical plane trajectory of the micro-saccade. iv. ANG: is the sum of all the angles in the plane horizontal - vertical plane of the micro- saccade. v. AANG: is the sum of all the absolute values of angles in radians in the plane horizontal - vertical plane of the micro-saccade. These last two vi. FF gives an estimation of the micro-saccadic trajectory regularity. vii. MOD and THETA: are the modulus and the angle of the polar coordinates of the sum of the cartesian coordinates. They give a spatial orientation of the micro-saccade relative to the median of the fixation. viii. TIME: is the time duration in milliseconds of the micro-saccade. ix. VMIN and VMAX: are the minimum and maximum velocities of the micro-saccades in degrees per second. x. Micro-saccade rate: is the instantaneous rate in each time bin. xi. Directional congruency: is the congruency between the micro-saccade direction ant the location of the stimulus. i. Eye position coming from the left eye, the right eye or from both eyes (i.e., abscissa and ordinate coordinate) during reading the text. j. Fixation sequence (i.e., ocular behavior) during reading the text. The sequence will be available from images, from matrices, etc. k. Distance of separation between ocular fixations during reading the text.  
L. Filia information of the subject (i.e., age; years of education; sex; ethnic group; occupation; hours per week of physical activity). m. Total reading time (i.e., the time that the subject spent when reading the text).  
Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/20/2022